Citation Nr: 1316091	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-37 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for neck pain due to cervical arthritis, to include as secondary to service-connected right shoulder impingement syndrome.

2.  Entitlement to an increased disability rating in excess of 20 percent for impingement syndrome, right shoulder, status post acromioclavicular separation, with calcific tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to February 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied reopening the Veteran's claim of service connection for neck pain due to cervical arthritis, and increased the Veteran's disability rating for right shoulder impingement to 20 percent, effective July 9, 2008.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in February 2009, and perfected his appeal in October 2009.

The issues of service connection for neck pain due to cervical arthritis and an increased disability rating in excess of 20 percent for right shoulder impingement syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a cervical spine disability was previously denied in an August 2004 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).  

2.  Evidence received since the final August 2004 determination wherein the RO denied the Veteran's claim of service connection for a cervical spine disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a cervical spine disability.  The RO last denied the Veteran's claim of service connection for a cervical spine disability in a decision dated August 2004.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for a cervical spine disability was last denied in an August 2004 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  Subsequently, VA outpatient treatment records, private treatment records, and lay statements have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of a cervical spine disability that incurred in or was otherwise caused by service.  The evidence submitted subsequent to the August 2004 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the August 2004 decision, such as private treatment records and physician letters, suggests that the Veteran is currently diagnosed with and seeking treatment for a cervical spine disability, which is possibly aggravated by his service-connected right shoulder disability.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  In a January 2009 statement, the Veteran reported that his service-connected right shoulder disability aggravated his cervical spine disability, by causing increased inflammation and encroachment on the nerves.  Additionally, an October 2011 treatment record noted that the Veteran had right shoulder pain that radiated to the neck.  Lastly, the August 2008 VA examiner noted that the Veteran had recently been diagnosed with a cervical disc rupture, and had arm weakness and pain.   

Therefore, the evidence submitted since the final August 2004 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a cervical spine disability, to include as secondary to right shoulder impingement, is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a cervical spine disability, to include as secondary to service-connected right shoulder impingement, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a cervical spine disability, to include as secondary to right shoulder impingement, and an increased disability rating in excess of 20 percent for right shoulder impingement. 

A. Cervical Spine Disability

The Veteran contends that his cervical spine disability is secondary to his service-connected right shoulder disability.  Specifically, the Veteran contends that his cervical spine disability is aggravated by his service-connected right shoulder impingement.  Additionally, the Veteran's representative noted that the Veteran's cervical spine disability was due to an in-service fall down the stairs. 

Service treatment records are void of treatment or a diagnosis of any cervical spine disability.  

As stated above, the August 2008 VA examination report notes that the Veteran was diagnosed with a cervical disc rupture, and had arm weakness and pain.   Additional private treatment records note right shoulder pain that radiated to the neck. 

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although private treatment records show that the Veteran is currently being treated for a cervical spine disability, which he has related to his service-connected right shoulder disability, the VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's cervical spine disability.  It remains unclear to the Board if the Veteran's cervical spine disability was caused and/or aggravated (permanently worsened) by his service-connected right shoulder disability.  A medical opinion regarding a diagnosis and etiology of the Veteran's cervical spine disability is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).




B. Right Shoulder Disability

The Veteran contends that his right shoulder disability is worse than the evaluation assigned.  The Veteran was last given a VA examination in August 2008 in order to establish the severity of his service-connected right shoulder disability.  In a July 2010 letter, the Veteran's treating physician noted that he had progressive pain, loss of mobility, and loss of function in his right shoulder over several years.  His x-rays showed evidence of an old malunion of the right clavicle, which was fractured, and severe degenerative arthritis in his right acromioclavicular joint.  He also had significant tenderness over the acromioclavicular joint and significant weakness in the right upper extremity secondary to the pain from an old injury.  

In this particular case, the August 2008 VA examination is too remote in time to address the current severity of the Veteran's service-connected impingement syndrome, right shoulder, status post acromioclavicular separation, with calcific tendinitis.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his right shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, a remand is also necessary to obtain any outstanding private medical records.  A September 2007 letter from Caritas Norwood Hospital noted that the Veteran was receiving treatment for the past six weeks at the pain clinic.  Additionally, a July 2010 letter from the Veteran's private treating physician noted that the Veteran was under his care for evaluation of a right shoulder injury dating back to 1974.  Further, a February 2009 letter stated that the Veteran was a patient at an internal medicine/primary care practice in Foxboro, MA for multi-area pain syndrome, including cervical spine spondylosis and degenerative disc disease.  The letter also stated that the Veteran was regularly followed by an orthopedic surgeon for pain management.  Lastly, the physician noted that the Veteran was undergoing physical therapy for significant shoulder and neck pain.  Because it appears that there may be outstanding private medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his right shoulder and cervical spine conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, schedule the Veteran for a VA examination to determine whether any cervical spine disability is related to the Veteran's service or secondary to his service-connected right shoulder disability.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report reflects that the claims file was reviewed.  All indicated testing should be conducted.

The examiner should diagnose the Veteran's current cervical spine disorder(s).  The VA examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disability had its onset in service or is related to any in-service disease, event, or injury, to include a fall down the stairs.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was (i) caused and/or (ii) aggravated (permanently worsened) by his service-connected impingement syndrome, right shoulder, status post acromioclavicular separation, with calcific tendinitis.  

The examiner should consider the Veteran's service treatment records, VA treatment records, private treatment records and physician letters, the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for a VA orthopedic examination to determine the current level of severity of his impingement syndrome, right shoulder, status post acromioclavicular separation, with calcific tendinitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All tests deemed appropriate by the examiner, including X-rays and/or MRI studies, should be conducted.

Specifically, the VA examiner should address the following: 

A. Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected right shoulder disorder. 

B. If manifested by scapulohumeral articulation, ankylosis (such that the scapula and humerus move as one piece) state whether the ankylosis is favorable, unfavorable, or intermediate (between favorable and unfavorable).

C. If manifested by other impairment of the humerus, state whether the disability is manifested by any of the following: malunion of the scalpulohumeral joint with marked deformity; recurrent dislocation of the scalpulohumeral joint with frequent episodes and guarding of all arm movements; fibrous union of the scalpulohumeral joint; false flail joint; or flail shoulder. 

D. Provide complete range-of-motion and repetitive motion findings with respect to the Veteran's right shoulder.  All ranges of motion should be expressed in degrees.  

The examiner should also be asked to determine whether the right shoulder exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

E. State what impact, if any, the Veteran's service-connected right shoulder disorder has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2012).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

(3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

(4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If a claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


